        Case 2:18-cv-00843-JCH-KK Document 9 Filed 04/29/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



BILL LUCERO,

               Petitioner,

vs.                                                         No. CV 18-00843 JCH/KK

RICHARD MARTINEZ, and
ATTORNEY GENERAL OF THE
STATE OF NEW MEXICO,

               Respondents.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court under Rule 4 of the Rules Governing Section 2254

Proceedings on the Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in

State Custody filed by Petitioner Bill Lucero. (Doc. 1). The Court will dismiss this case as moot

due to the absence of any case or controversy under 28 U.S.C. § 2254.

                             1. Factual and Procedural Background

       Petitioner Bill Lucero filed his Petition for a writ of habeas corpus under 28 U.S.C. § 2254

on September 5, 2018. (Doc. 1). In his Petition, Lucero challenged his 12-year sentence on

multiple courts of criminal sexual penetration in State of New Mexico, Twelfth Judicial District

Court cause No. D-1215-CR-2015-00289. (Doc. 1 at 1). On March 18, 2020, the Court received

a letter from Petitioner Lucero, providing the Court with a new address and stating that Petitioner

Lucero “will no longer be incarcerated” by the time the Court received the letter. (Doc. 7).

       Based on Lucero’s letter advising the Court that he would no longer be incarcerated, the

Court issued an Order to Show Cause on March 20, 2020. (Doc. 8). The Order to Show Cause

questioned whether there was still a case or controversy because Lucero appeared to no longer

                                                1
        Case 2:18-cv-00843-JCH-KK Document 9 Filed 04/29/20 Page 2 of 4



meet the custody requirement of 28 U.S.C. § 2254 and ordered Lucero to show cause within 30

days why the case should not be dismissed as moot. (Doc. 8). The Order to Show Cause was

mailed to Lucero at his new address and has not been returned as undeliverable. (Doc. 8). More

than 30 days has elapsed and Petitioner Lucero has not responded to the Order to Show Cause or

otherwise communicated with the Court.

      2. Petitioner Lucero’s Case No Longer Meets the § 2254 Custody Requirement

       Section 2254 provides that a district court may entertain an application for writ of habeas

corpus “in behalf of a person in custody pursuant to the judgment of a State Court only on the

ground that he is in custody in violation of the Constitution.” 28 U.S.C. § 2254(a) (emphasis

added). To be eligible for relief under § 2254, the petitioner must be in custody. Spencer v. Kemna,

523 U.S. 1, 7–8 (1998).

       When a prisoner is released from custody, the petitioner's subsequent release may cause

the petition to be moot because it no longer presents a case or controversy under Article III, § 2,

of the Constitution. Spencer v. Kemna, 523 U.S. at 7–8. “This case-or-controversy requirement

subsists through all stages of federal judicial proceedings, trial and appellate.... The parties must

continue to have a ‘personal stake in the outcome’ of the lawsuit.” Lewis v. Continental Bank

Corp., 494 U.S. 472, 477–478 (1990). See also Preiser v. Newkirk, 422 U.S. 395, 401 (1975). A

petitioner “must have suffered, or be threatened with, an actual injury traceable to the defendant

and likely to be redressed by a favorable judicial decision.” Lewis, supra, at 477.

       An incarcerated prisoner’s challenge to the validity of his conviction always satisfies the

case-or-controversy requirement, because the incarceration (or restrictions imposed by the terms

of the parole) constitute a concrete injury caused by the conviction and redressable by invalidation

of the conviction. See, e.g., Carafas v. LaVallee, 391 U.S. 234, 237-238 (1968). Once the prisoner's



                                                 2
        Case 2:18-cv-00843-JCH-KK Document 9 Filed 04/29/20 Page 3 of 4



sentence has expired, however, some concrete and continuing injury other than the now-ended

incarceration—some “collateral consequence” of the conviction—must exist if the suit is to be

maintained. Carafas v. LaVallee, 391 U.S. at 237-238. See also, Sibron v. New York, 392 U.S. 40,

55–56 (1968).

       In this case, Petitioner Bill Lucero filed his Petition Under 28 U.S.C. § 2254 by a Person

in State Custody. (Doc. 1). In his Petition, Lucero stated that he was incarcerated and serving his

sentence at the Otero County Prison Facility. (Doc. 1 at 1). Lucero challenged his conviction and

sentence and sought release from custody. (Doc. 1). On March 18, 2020, Lucero filed a Notice

of Change of Address. (Doc. 7). His Notice states:

                “I am requesting that all my legal mail be sent to the following
                address since I will no longer be incarcerated by the time you
                receive this letter.”

(Doc. 7 at 1). The address given in Lucero’s Notice is P.O. Box 127, TulaRosa, N.M. 88352.

(Doc. 7).

       The Court advised Lucero that it appeared his claims in this case are now moot in light of

his letter advising the Court that he is no longer in custody and granted him the opportunity to

address why his case should still proceed. (Doc. 8). Lucero did not challenge the conclusion that

his claims are now moot and did not respond, in any way, to the Court’s Order. Based on Lucero’s

Notice and his lack of response to the Order to Show Cause, he is no longer in State custody and

there is no longer any case or controversy that can be remedied through a § 2254 proceeding. The

Court will dismiss this case as moot. Spencer v. Kemna, 523 U.S. at 7–8.

       IT IS THEREFORE ORDERED that the Petition Under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody filed by Petitioner Bill Lucero. (Doc. 1) is




                                                 3
        Case 2:18-cv-00843-JCH-KK Document 9 Filed 04/29/20 Page 4 of 4



DISMISSED as moot based on lack of a present case or controversy under Article III, § 2, of the

Constitution.



                                                   ____________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                              4
